DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/29/2021 has been entered. Claims 7-8, 15-19 are currently amended.  Claims 27-31 are added.  Claims 5-6, 10-14, 20-23, and 26 have been cancelled.  Claims 1-4, 7-9, 15-19, 24-25, and 27-31 are pending and are under examination in this office action.

Examiner’s Comments
After further search and consideration, the previous indication of allowable subject matter has been withdrawn.  A 103 rejection is set forth in this office action over newly found prior art.

Response to Arguments
Applicant's argument, see page 7, filed on 12/29/2021, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant's argument, see page 7, filed on 12/29/2021, with respect to 102 rejection has been fully considered and is persuasive.  The 102 rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 9, 15-19, 24-25, and 27-31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 20160009029 A1), hereinafter “Cohen”, in view of Prez et al (“Low Modulus Dry Silicone-Gel Materials by Photoinduced Thiol−Ene Chemistry”, Macromolecules 2014, 47, 1292−1300), hereinafter “Prez”.
Regarding claim 1, Cohen teaches a 3D printing method [0001] comprising cured silicone elastomers used to form medical devices [0011].  Cohen teaches that “silicone normally adheres well to already-cured silicone, a critical factor in building 3-D structures from multiple layers” [0066].  Fig. 12 shows forming multiple N layers with curing by irradiation occurring through a variety of means immediately after deposition of each layer.  One of ordinary skill would understand that this implies printing a second layer on top of the first at least partially cured layer to form a subsequent layer, and repeating these steps in order to form multiple layers, corresponding to the claimed steps I through V.  
Cohen teaches that “silicones can be cured to thermosets via a UV-crosslinking process in the presence of a photoactive catalyst” [0065], meeting the claimed “photocurable silicone”.
Cohen teaches that “thiol-ene networks are cured photochemically or thermally via a free-radical process” [0068].  One of ordinary skill understands that thiol-ene silicone networks formed by photochemistry via a free-radical process involve silicone-bonded ethyleneically unsaturated groups and thiol groups of sulfur-bonded hydrogen atoms (SH).
Cohen does not teach the recited silicone composition A), B), and C).
However, in the same field of endeavor, Prez teaches a photocured silicone used in medical devices.  Prez teaches the silicone composition comprising a telechelic vinyl-functionalized poly(dimethylsiloxane) (PDMS) as illustrated in molecule B of Scheme 1 [p.1293].  Each molecule B has two ethyleneically unsaturated groups, meeting the claimed compound A).
Prez teaches a silicone composition comprising poly-(dimethylsiloxane-co-methylmercaptopropylsiloxane) which has thiol groups as illustrated in molecule A of Scheme 1 [p.1293].  Each molecule A has n (n=~4) thiol SH groups, meeting the claimed compound B).
Prez teaches the polymer is radical initiated with photo initiator DMPA [p.1296, 1298].  , meeting the claimed compound C). Since Prez teaches the polymerization is a complete reaction [p.1298], one or ordinary skill would expect the amount of initiator is sufficient to meet the claimed limitation of “catalytic amount”.
Prez’ vinyl groups in molecule B are the same.  One of ordinary skill would expect the multiple layers of cured silicone having the same molecule B, meeting the claimed “the first and second photocurable silicone compositions are the same as or different from one another”.
Prez does not teach any acrylate or epoxy functionality in the silicone structure, meeting the claimed “free of acrylate or epoxy functionality”.
Cohen suggests the use of silicone resins and Prez teaches curable silicone resins which are described as being suitable for use in forming articles such as medical devices.  Cohen teaches silicone resins which are cured in the presence of a platinum catalyst [0065].  Prez teaches that that platinum catalysts are expensive and prone to poisoning [p.1292].  Prez’s thiol-ene curable silicone doesn’t require a platinum catalyst and therefore avoids these problems that would be present in Cohen’s silicone resins.  It would have been obvious to one of ordinary skill in the art at the time of filing to select Prez’s curable silicon resin, as it is expressly disclosed as being useful in medical devices.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07. 

Regarding claim 2, Cohen teaches that “[T]he printhead can operate continuously, producing long extrudates (FIG. 2, left) or short and "micro" extrudates (FIG. 2, right)” [0017].  One of ordinary skill would understand that this is equivalent to the claimed extrusion 3D printer.

Regarding claim 3, Cohen teaches a 3D printing method [0001] comprising cured silicone elastomers used to form medical devices [0011].  Cohen teaches that “silicone normally adheres well to already-cured silicone, a critical factor in building 3-D structures from multiple layers” [0066].  Fig. 12 shows forming multiple N layers with curing by irradiation occurring through a variety of means immediately after deposition of each layer.  One of ordinary skill would understand that this implies printing a second layer on top of the first at least partially cured layer to form a subsequent layer, and repeating these steps in order to form multiple layers, corresponding to the claimed steps I through V.  
Cohen teaches that “silicones can be cured to thermosets via a UV-crosslinking process in the presence of a photoactive catalyst” [0065], meeting the claimed “photocurable silicone”.
Cohen teaches that “thiol-ene networks are cured photochemically or thermally via a free-radical process” [0068].  One of ordinary skill understands that thiol-ene silicone networks formed by photochemistry via a free-radical process involve silicone-bonded ethyleneically unsaturated groups and thiol groups of sulfur-bonded hydrogen atoms (SH).
Cohen teaches that “[T]he printhead can operate continuously, producing long extrudates (FIG. 2, left) or short and "micro" extrudates (FIG. 2, right)” [0017].  One of ordinary skill would understand that this is equivalent to the claimed extrusion 3D printer.
Cohen does not teach the recited silicone composition A), B), and C).
However, in the same field of endeavor, Prez teaches a photocured silicone used in medical devices.  Prez teaches the silicone composition comprising a telechelic vinyl-functionalized poly(dimethylsiloxane) (PDMS) as illustrated in molecule B of Scheme 1 [p.1293].  Each molecule B has two ethyleneically unsaturated groups, meeting the claimed compound A).
Prez teaches a silicone composition comprising poly-(dimethylsiloxane-co-methylmercaptopropylsiloxane) which has thiol groups as illustrated in molecule A of Scheme 1 [p.1293].  Each molecule A has n (n=~4) thiol SH groups, meeting the claimed compound B).
Prez teaches the polymer is radical initiated with photo initiator DMPA [p.1296, 1298].  , meeting the claimed compound C). Since Prez teaches the polymerization is a complete reaction [p.1298], one or ordinary skill would expect the amount of initiator is sufficient to meet the claimed limitation of “catalytic amount”.
Prez’ vinyl groups in molecule B are the same.  One of ordinary skill would expect the multiple layers of cured silicone having the same molecule B, meeting the claimed “the first and second photocurable silicone compositions are the same as or different from one another”.
Cohen suggests the use of silicone resins and Prez teaches curable silicone resins which are described as being suitable for use in forming articles such as medical devices.  Cohen teaches silicone resins which are cured in the presence of a platinum catalyst [0065].  Prez teaches that that platinum catalysts are expensive and prone to poisoning [p.1292].  Prez’s thiol-ene curable silicone doesn’t require a platinum catalyst and therefore avoids these problems that would be present in Cohen’s silicone resins.  It would have been obvious to one of ordinary skill in the art at the time of filing to select Prez’s curable silicon resin, as it is expressly disclosed as being useful in medical devices.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.

Regarding claim 4, Prez’ silicone was cured by irradiation of UV-light [p.1296], meeting the claimed energy source.

Regarding claim 9, Prez’ vinyl groups in molecule B are the same.  One of ordinary skill would expect the multiple layers of cured silicone having the same molecule B, meeting the claimed “the first and second photocurable silicone compositions are the same”.

Regarding claim 15, Prez teaches a silicone composition comprising poly-(dimethylsiloxane-co-methylmercaptopropylsiloxane) which has SH groups as illustrated in molecule A of Scheme 1 [p.1293], meeting the claimed mercapto-functional polyorganosiloxane.

Regarding claim 16, Prez molecule B is a telechelic vinyl-functionalized poly(dimethylsiloxane) (PDMS), meeting the claimed polysiloxianes with vinyl groups.

Regarding claim 17, Prez’ molecule B has 2 units of R1R22SiO1/2, (o-1) units of R32SiO2/2, where R1=vinyl, R2=CH3, R3=CH3, o=~240, ~440, ~560, [p.1293 Scheme 1].  With o=240, the examiner calculates a=2/241=0.0083, b=239/241=0.9917; and molecule B has structure of (R1R22SiO1/2)0.0083(R32SiO2/2)0.9917, meeting the claimed (R1R22SiO1/2)a(R32SiO2/2)b(R4SiO3/2)c(SiO4/2)d, where 0≤a=0.0083≤0.80, 0≤b=0.9917≤1.00, 0≤c=0≤0.85, 0≤d=0≤0.85.

Regarding claim 18, Prez does not expressively teach the viscosity of the molecule B.  However, the viscosity depends on its molecular weight.  Since Prez teaches that molecule B has number-average molecular weight Mn=17900, 33000, and 413000 g/mol [p.1293, Scheme 1], overlapping the number-average molecular weight of 500 to 50,000 [00144 spec], the claimed viscosity of less than 1,000,000 centistokes at 25°C is expected to be present; and limitation i) is met.

Regarding claim 19, Prez’ R2 and R3 are methyl group as stated in claim 17 rejection above, meeting the limitation ii) and iii).

Regarding claim 24, Prez’ silicone was cured by irradiation of UV-light [p.1296], meeting the claimed energy source.

Regarding claim 25, Prez’ vinyl groups in molecule B are the same.  One of ordinary skill would expect the multiple layers of cured silicone having the same molecule B, meeting the claimed “the first and second photocurable silicone compositions are the same”.

Regarding claim 27, Prez teaches a silicone composition comprising poly-(dimethylsiloxane-co-methylmercaptopropylsiloxane) which has SH groups as illustrated in molecule A of Scheme 1 [p.1293], meeting the claimed mercapto-functional polyorganosiloxane.

Regarding claim 28, Prez molecule B is a telechelic vinyl-functionalized poly(dimethylsiloxane) (PDMS), meeting the claimed polysiloxianes with vinyl groups.

Regarding claim 29, Prez’ molecule B has 2 units of R1R22SiO1/2, (o-1) units of R32SiO2/2, where R1=vinyl, R2=CH3, R3=CH3, o=~240, ~440, ~560, [p.1293 Scheme 1].  With o=240, the examiner calculates a=2/241=0.0083, b=239/241=0.9917; and molecule B has structure of (R1R22SiO1/2)0.0083(R32SiO2/2)0.9917, meeting the claimed (R1R22SiO1/2)a(R32SiO2/2)b(R4SiO3/2)c(SiO4/2)d, where 0≤a=0.0083≤0.80, 0≤b=0.9917≤1.00, 0≤c=0≤0.85, 0≤d=0≤0.85.

Regarding claim 30, Prez does not expressively teach the viscosity of the molecule B.  However, the viscosity depends on its molecular weight.  Since Prez teaches that molecule B has number-average molecular weight Mn=17900, 33000, and 413000 g/mol [p.1293, Scheme 1], overlapping the number-average molecular weight of 500 to 50,000 [00144 spec], the claimed viscosity of less than 1,000,000 centistokes at 25°C is expected to be present; and limitation i) is met.

Regarding claim 31, Prez’ R2 and R3 are methyl group as stated in claim 17 rejection above, meeting the limitation ii) and iii).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20160009029 A1) in view of Prez (“Low Modulus Dry Silicone-Gel Materials by Photoinduced Thiol−Ene Chemistry”, Macromolecules 2014, 47, 1292−1300), as applied in claim 1 above, further in view of Kong et al (“Effects of types of fillers and filler loading on the properties of silicone rubber composites”, Journal of Reinforced Plastics and Composites 30(13) 2011).
Regarding claims 7-8, Cohen teaches that the composition can comprise a filler [0119].  Cohen does not expressively teach the amount of the filler.
Kong teaches the effects of types of fillers and filler loading on the properties of silicone rubber composites [title]; and “0–50 wt% of micro and nano size BN (examiner’s note: boron nitride)-filled silicon rubber composites provided higher tensile modulus, hardness, thermal conductivity and reduced tensile strength, strain at break, and coefficient of thermal expansion (CTE)” [p.1088].  Thus, Kong demonstrates that 0-50 wt% of filler is suitable for silicone rubber similar to Cohen’s silicone rubber.  It would have been obvious to one of ordinary skill in the art at the time of filing to select 0-50% of filler for Cohen’s silicone, as Kong shows this to be a suitable value for compositionally similar products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762